Exhibit 10.19




SECOND AMENDMENT
TO LICENSE AND COLLABORATION AGREEMENT


This Second Amendment to License and Collaboration Agreement (the “Amendment”)
is entered into effective as of the last date set forth on the signature page
hereof (the “Amendment Effective Date”) by and between LEXICON PHARMACEUTICALS,
INC., a Delaware corporation with its principal offices at 8800 Technology
Forest Place, The Woodlands, Texas 77381 U.S.A. (“Lexicon”), and IPSEN PHARMA
SAS, a French corporation with its principal offices at 65 Quai Georges Gorse,
Boulogne-Billancourt 92100, France (“Ipsen”).


Capitalized terms not otherwise defined herein shall have the meaning given to
such terms in the Collaboration Agreement. Unless otherwise expressly stated
herein, the Sections referred to herein refer to the Sections in the
Collaboration Agreement.


        R E C I T A L S


        WHEREAS, Lexicon and Ipsen are parties to that certain License and
Collaboration Agreement dated October 21, 2014, as amended March 17, 2015 (the
“Collaboration Agreement”);


        WHEREAS, Lexicon and Ipsen desire to amend the Collaboration Agreement
to reflect (a) the dissolution of the JDC and JCC and assumption of the JDC’s
and JCC’s responsibilities by the JSC, (b) certain modifications to the JSC’s
meeting schedule, (c) the elimination of the obligation of the Executive
Officers of the Parties to meet once per year and (d) certain modifications to
the Parties’ reporting obligations;


        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, Lexicon and Ipsen hereby agree as follows:


        1. The JDC and JCC are hereby dissolved, with all responsibilities of
the JDC set forth in Section 2.2(e) of the Collaboration Agreement and all
responsibilities of the JCC set forth in Section 2.3(e) of the Collaboration
Agreement being hereby assumed by the JSC and added to the JSC’s
responsibilities set forth in Section 2.1(b) of the Collaboration Agreement.


        2. Section 2.1(h)(i) of the Collaboration Agreement is hereby amended so
that, after the receipt of the first Marketing Authorization for a Licensed
Product from the EMA (or from the applicable Regulatory Authority in the first
Major EU Country), the JSC shall meet once per year rather than twice per year,
at such time as may be agreed by the Parties.


        3. Section 2.4 of the Collaboration Agreement is hereby deleted in its
entirety and shall have no further force or effect.


4. The third sentence in Section 5.1(a) is hereby amended to recite “Ipsen shall
submit an updated Commercialization Plan for JSC review and approval at least
fifteen (15) days prior to the annual meeting of the JSC during the Term.”





--------------------------------------------------------------------------------



5. Section 6.2 of the Collaboration Agreement is hereby amended so that the
written reports to be provided by each Party to the other Party following the
first filing of an MAA with the EMA (or the applicable Regulatory Authority in
the first Major EU Country) will be provided on an annual basis rather than
within thirty (30) days after the end of each six (6) month period during each
calendar year. Such written reports shall set forth in reasonable detail such
Party’s and its Affiliates’ and sublicensees’ (a) activities and progress during
the preceding twelve (12) month period in carrying out the Commercialization
Plan, including information concerning the preparations for commercial launch of
the Licensed Products, First Commercial Sale, achievement of sales level event
milestones and the territories in which the foregoing activities are conducted,
such information to be provided separately for each Licensed Product, and (b)
any planned commercialization activities in the next twelve (12) month period,
including expected timelines. Such written reports shall be provided by each
Party to the other Party at least fifteen (15) days prior to the annual meeting
of the JSC contemplated by Section 2.1(h)(i) of the Collaboration Agreement.


        6. This Amendment shall not amend or modify the covenants, terms,
conditions, rights and obligations of the parties under the Collaboration
Agreement, except as specifically set forth herein. The Collaboration Agreement
shall continue in full force and effect in accordance with its terms as amended
by this Amendment.
        7. This Amendment may be executed in counterparts, each of which shall
be deemed an original, but both of which together shall constitute one and the
same instrument.




IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute and deliver this Amendment as of the Amendment
Effective Date.


IPSEN PHARMA SAS




By:                                                                        
(Signature of Authorized Representative)


Printed Name:                                                      
Title:                                                                     
Date:                                                                     




LEXICON PHARMACEUTICALS, INC.




By:                                                                        
(Signature of Authorized Representative)


Printed Name:                                                      
Title:                                                                     
Date:                                                                     


-2-